UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September23, 2016 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-50646 Ultra Clean Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 61-1430858 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 26462 Corporate Avenue, Hayward, California (Address of principal executive offices) (Zip Code) (510) 576-4400 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ☐ Acceleratedfiler ☒ Non-accelerated filer ☐(Do not check if a smaller reporting company) Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐No☒ Number of shares outstanding of the issuer’s common stock as of October 28, 2016: 32,922,211 ULTRA CLEAN HOLDINGS, INC. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION ITEM1. UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 3 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 24 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 30 ITEM4. CONTROLS AND PROCEDURES 30 PART II. OTHER INFORMATION ITEM1. LEGAL PROCEEDINGS 32 ITEM1A. RISK FACTORS 32 ITEM2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 45 ITEM3. DEFAULTS UPON SENIOR SECURITIES 45 ITEM4. MINE SAFETY DISCLOSURES 45 ITEM5. OTHER INFORMATION 45 ITEM6. EXHIBITS 46 SIGNATURES 47 - 2 - PART I. FINANCIAL INFORMATION ITEM1. Financial Statements ULTRA CLEAN HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited; in thousands, except share and per share amounts) September23, December25, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $42 and $158, respectively Inventories Prepaid expenses and other Total current assets Equipment and leasehold improvements, net Goodwill Purchased intangibles, net Other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Bank borrowings $ $ Accounts payable Accrued compensation and related benefits Deferred rent, current portion Other current liabilities Total current liabilities Bank borrowings, net of current portion Deferred tax liability Deferred rent and other liabilities Total liabilities Commitments and contingencies (See Note 9) Stockholders’ equity: Preferred stock — $0.001 par value, 10,000,000 authorized; none outstanding — — Common stock — $0.001 par value, 90,000,000 authorized; 32,912,546 and 32,279,429 shares issued and outstanding in 2016 and 2015, respectively 33 32 Additional paid-in capital Common shares held in treasury, at cost, 601,944 shares in 2016 and 2015 ) ) Retained earnings Accumulated other comprehensive income (loss) 77 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ (See accompanying Notes to Condensed Consolidated Financial Statements) - 3 - ULTRA CLEAN HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited; in thousands, except per share data) Three Months Ended Nine Months Ended September23, September25, September23, September25, Sales $ Cost of goods sold Gross profit Operating expenses: Research and development Sales and marketing General and administrative Total operating expenses Income from operations Interest and other income (expense), net ) Income before provision for income taxes Income tax provision Net income $ $ $ 98 $ Net income per share: Basic $ Diluted $ Shares used in computing net income per share: Basic Diluted (See accompanying Notes to Condensed Consolidated Financial Statements) - 4 - ULTRA CLEAN HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited; in thousands) Three Months Ended Nine Months Ended September23, September25, September23, September25, Net income $ $ $ 98 $ Other comprehensive income (loss): Change in cumulative translation adjustment 50 67 67 Cash flow hedges: Change in fair value of derivatives 27 ) ) ) Adjustment for net loss realized and included in net income 20 4 71 4 Total change in unrealized loss on derivative instruments 47 ) ) ) Other comprehensive income (loss): 97 ) 95 ) Comprehensive income $ (See accompanying Notes to Condensed Consolidated Financial Statements) - 5 - ULTRA CLEAN HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited; in thousands) Nine Months Ended September23, September25, Cash flows from operating activities: Net income $ 98 $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of finite-lived intangibles Amortization of debt issuance costs Stock-based compensation Change in the fair value of the contingent earn out — Excess tax benefit from stock-based compensation Changes in assets and liabilities, net of effects of acquisition: Accounts receivable ) Inventory ) ) Prepaid expenses and other ) Deferred income taxes ) Other non-current assets ) ) Accounts payable ) Accrued compensation and related benefits Income taxes payable ) Other liabilities Net cash provided by operating activities Cash flows from investing activities: Purchases of equipment and leasehold improvements ) ) Disposal of equipment and leasehold improvements 34 — Acquisition of business — ) Net cash used for investing activities ) ) Cash flows from financing activities: Proceeds from bank borrowings Proceeds from issuance of common stock Principal payments on bank borrowings ) ) Payments of debt issuance costs — ) Excess tax benefit from stock-based compensation ) ) Employees’ taxes paid upon vesting of restricted stock units — ) Net cash provided by (used for) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) 6 Net decrease in cash and cash equivalents $ ) $ ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Income taxes paid $ $ Income tax refunds $ $ — Interest paid $ $ Non-cash investing activities: Fair value of common shares issued for acquisition $ — $ Fair value of earn-out payments related to Miconex acquisition $ — $ Equipment and leasehold improvements purchased included in accounts payable $ $ (See accompanying Notes to Condensed Consolidated Financial Statements) - 6 - ULTRA CLEAN HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Organization and Significant Accounting Policies Organization — Ultra Clean Holdings, Inc. (the “Company” or “UCT”) was founded in November 2002 for the purpose of acquiring Ultra Clean Technology Systems and Service Inc. Ultra Clean Technology Systems and Service, Inc. was founded in 1991 by Mitsubishi Corporation and was operated as a subsidiary of Mitsubishi until November 2002, when it was acquired by UCT. UCT became a publicly traded company in March 2004. In June 2006, the Company completed the acquisition of Sieger Engineering, Inc. to enhance its position as a subsystem supplier to the semiconductor, research, flat panel, energy and medical equipment industries. Ultra Clean Technology (Shanghai) Co., Ltd (“UCTS”) and Ultra Clean Micro-Electronics Equipment (Shanghai) Co., Ltd. (“UCME”) were established in 2005 and 2007, respectively, to facilitate the Company’s operations in China. In December 2015, UCTS merged into UCME. Ultra Clean Asia Pacific, Pte, Ltd. (Singapore) (“UCAP”) was established in fiscal year 2008 to facilitate the Company’s operations in Singapore. In July 2012, UCT acquired American Integration Technologies LLC (“AIT”) to add to the Company’s existing customer base in the semiconductor and medical spaces and to provide additional manufacturing capabilities. In November 2014, the Company launched Prototype Asia, its 3D printing business in Singapore, to develop additive manufacturing capabilities for the Company’s customer base. In February 2015, UCT acquired Marchi Thermal Systems, Inc. (“Marchi”), a designer and manufacturer of specialty heaters, thermocouples and temperature controllers. Marchi delivers flexible heating elements and thermal solutions to UCT’s customers. The Company believes heaters are increasingly critical in equipment design for the most advanced semiconductor nodes. In July 2015, UCT acquired MICONEX s.r.o. (“Miconex”), a privately-held provider of advanced precision fabrication of plastics, primarily for the semiconductor industry that expanded the Company’s capabilities with existing customers.
